395 U.S. 825 (1969)
MOYA ET UX.
v.
DeBACA, DBA DeBACA & CO. CREDIT & COLLECTION AGENCY, ET AL.
No. 996, Misc.
Supreme Court of United States.
Decided June 23, 1969.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW MEXICO.
William G. Fitzpatrick, Jr., for appellants.
Claud S. Mann for DeBaca et al., and Boston E. Witt, Attorney General, and James V. Noble, Assistant Attorney General, for the State of New Mexico, appellees.
PER CURIAM.
The motion for leave to proceed in forma pauperis is granted. The motion to dismiss is granted and the appeal is dismissed.
MR. JUSTICE HARLAN and MR. JUSTICE BRENNAN would vacate the judgment and remand the case in light of Sniadach v. Family Finance Corp. of Bay View, ante, p. 337.